Citation Nr: 1300442	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-33 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel







INTRODUCTION

The Veteran had active duty service from April 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.  

The Veteran submitted a December 2011 statement from his private physician following the last prior review by the RO.  In December 2012, the Veteran waived his right to review by the agency of original jurisdiction (AOJ), so the Board may consider the records in the first instance.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran's hearing loss first manifested itself many years after service; it is not attributable to his period of military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished.  Through a February 2008 notice letter, the RO notified the Veteran and his representative of the information and evidence needed for the Veteran's claim of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the February 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file.  He has submitted private treatment records from Dr. E.N., in addition to various written statements.  The Veteran was afforded an adequate VA audiological examination in June 2008.  

Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  It is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

An alternative method of establishing the second and/or third Hickson element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If chronic disorders such as arthritis or sensorineural hearing loss manifest to a compensable degree within one year after separation from service, they may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed in detail below, the Board finds that the Veteran's sensorineural hearing loss did not manifest for many years after his discharge from service.  Thus, the presumption is not helpful in this case.

The Veteran's service entrance examination report shows that he had 15/15 whispered voice hearing.  An audiogram was also taken and indicated his hearing acuity was 15 decibels or less in all tested frequencies.  During service, the Veteran had hearing tests taken in May 1961, June 1962, and March 1963.  Significant findings from the June 1962 audiometry examination showed decreases in hearing acuity of the left ear of 25 and 50 decibels on tested frequencies of 3000 and 4000 hertz (hz) respectively.  All other audiometry results were normal.  In his Report of Medical History for separation, the Veteran denied ear, nose, or throat trouble.  During clinical evaluation for separation in March 1965 an audiogram was done.  

Pure tone thresholds, in decibels, from the separation examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)

(The numbers in parentheses represent ISO units for comparison with more modern testing protocols.  Previously, before November 1967, the service department likely used ASA units.)  

Private medical records, dated in March 2005, show that the Veteran had an audiogram and speech audiometry testing.  The results confirmed low normal hearing to moderately severe high frequency sensorineural hearing loss.  His word recognition was excellent.  The physician, Dr. E.N., recommended hearing aids.  

In August 2007, Dr. E.N. reported that he recently reevaluated the Veteran.  He noted his reported history of in-service noise exposure as an aircraft mechanic.  He stated that the Veteran had bilateral sloping sensorineural hearing loss with excellent word discrimination.  He commented that "[t]he possibility that his hearing level has been adversely affected by noise trauma in the past was considered although this cannot be determined with certainty."  

In June 2008, the Veteran shared his work history and asserted that he experienced noise exposure exclusively in service.  He also recalled that his wife observed him having hearing difficulties immediately after separation.  He did not pay attention to her concerns until he retired and finally sought medical treatment.  

The Veteran was afforded a June 2008 VA audiological examination.  The examiner reviewed the claims folder and recited the relevant audiometric test findings during and after service.  She noted that the Veteran had a history of in-service noise exposure from jet engines.  He was unable to provide a date of onset for hearing problems, but stated that he had such a problem for years and began noticing it more after retirement.  He denied any other occupational and recreational noise exposure.  

The Veteran had an audiogram and pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
60
60
LEFT
20
25
30
50
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The examiner diagnosed bilateral sensorineural hearing loss and characterized the hearing loss in the right ear as moderate and the left ear as mild.  She stated that it was not at least as likely as not that his hearing loss was a result of military service.  She cited the audiometry test results showing normal hearing at separation. 

In his June 2009 notice of disagreement, the Veteran reported that he was a jet aircraft crew chief.  He had hearing protection, but there were numerous instances where he experienced unexpected noise exposure without hearing protection.  He noted that his wife noticed his hearing difficultly shortly after service and he did not have any other history of noise exposure.  

In his September 2009 substantive appeal, the Veteran contended that the June 1962 audiogram was indicative of left ear hearing loss and that such hearing loss was irreversible.  

Dr. E.N. submitted a December 2011 statement.  He noted that the Veteran had a history of bilateral hearing loss and tinnitus and prior audiometric testing showed bilateral mild to moderately severe hearing loss in 2007.  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran has been diagnosed with bilateral sensorineural hearing loss that meets the definition of "impaired hearing" pursuant to 38 C.F.R. § 3.385.  Hence, a current disability has been demonstrated.

The Veteran's DD 214 lists his occupational specialty as an aircraft mechanic.  The Board considers the Veteran credible in his reports of in-service noise exposure to satisfy the criteria of an in-service event.  

The remaining issue is whether there is a nexus between the currently demonstrated bilateral hearing loss and in-service noise exposure.  As an initial matter, the Board observes that the Veteran and his wife are competent to report their observations of hearing difficulties.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the audiometric findings of normal hearing at separation weigh heavily against the credibility of their report of hearing loss since service.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  A continuity of symptomatology has not been demonstrated.    

The medical evidence weighs against the claim.  The Veteran was scheduled for a VA examination to determine whether there was a nexus to service; however, as noted above, the examiner found that the Veteran's hearing loss was less likely than not related to his service.  She formed her opinion after review of in-service audiometry records and cited the normal audiometric findings at separation as evidence supporting her conclusion that current disability is not attributable to what happened in service.  The examiner is a medical professional and competent to render an opinion in this matter.  There is no competent and credible evidence that contradicts her findings.

The Board has carefully considered Dr. E.N.'s statements.  However, they are speculative and are not considered probative evidence of a nexus.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, statements from doctors that are inconclusive as to the origin of a disease cannot be employed as suggestive of a link between the current disorder and the claimed incident of military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

Overall, the record does not include persuasive evidence of a nexus to military service.  The preponderance of the evidence is against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Service connection for hearing loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


